DETAILED ACTION
	Claim 1 rejected under non-statutory double patenting.
	Claim 1 rejected under pre-AIA  35 USC § 103(a).


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 8,751,922 B2 and claims 1 and 7 of U.S. Patent No. 11,151,220 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the presently claimed subject matter corresponds as follows:
Present Claim 1
US Patent 8,751,922 B2
US Patent 11,151,220 B2
Limitations regarding a "candidate content aggregation specification" comprising "candidate directives characterizing the constituent parts" in terms of "qualified descriptions" incorporating "qualifications."
See Claim 1 ("layout qualifications" is an obvious variation of "qualified descriptions")

See Claim 1
Limitations regarding soliciting user feedback and modifying the candidate aggregation specification.
See Claim 7 ("facilitating a user in creating the content aggregation specification" is an obvious variation of "soliciting user feedback" for "modifying the candidate aggregation specification").
See Claim 7 ("facilitating a user in creating the content aggregation specification" is an obvious variation of "soliciting user feedback" for "modifying the candidate aggregation specification").



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Purvis, U.S. PG-Publication No. 2004/0019852 A1 (hereinafter Purvis '852), in view of Purvis, U.S. PG-Publication No. 2007/0006072 A1 (hereinafter Purvis '072).

Claim 1
	Purvis '852 discloses a computing device implemented method comprising: soliciting from a user, with a computing device, a plurality of characterization related inputs for a plurality of content constituent parts. Purvis '852 discloses a "method for specifying a custom document as a constraint satisfaction problem (CSP)" that "results in an automated document layout for [a] set of content components." Purvis '852, ¶ 21. By modeling a document template as a CSP, "the document creator can specify any set of variables/values/constraints, and then a constraint solving algorithm can automatically create the final output document." Id. at ¶ 64. Accordingly, Purvis '852 discloses a method enabling a document creator to specify (i.e. solicit from a user) variables, values, and/or constraints (i.e. a plurality of characterization related inputs) for a set of content components (i.e. a plurality of content constituent parts).
	Purvis '852 discloses generating or causing to be generated, by the computing device, in response to the received inputs, a candidate content aggregation specification. Purvis '852 discloses that the "document is expressed as a template made up of variables, values, and constraints." The document template is represented as a CSP, and "contains a set of variables, a value domain for each variable, and a set of constraints on those variables and values." Id. at ¶¶ 22-23. Accordingly, Purvis '852 causes generation of a template (i.e. candidate content aggregation specification) in response to specified variables, values, and/or constraints (i.e. the received inputs).
	Purvis '852 discloses the candidate content aggregation specification comprising, directly or indirectly, a plurality of candidate directives characterizing the constituent parts in terms of a plurality of qualified descriptions correspondingly incorporating a plurality of qualifications. The method comprises steps of "specifying problem variables by identifying zero to n document areas which have associated constraints and at least 1 document parameter that can be changed" and "specifying layout and/or content constraints which further constrain the valid values of the document parameter and/or document area variables." Id. at ¶ 18. These constraints "specify relationships between valuables and/or variables that must hold in order for the resulting document to be valid" and "are entered by the user as part of the document template." Id. at ¶ 26. Purvis '852 describes an example template with a plurality of constraints: "C1: areaA must contain an image of a skier," "C2: areaB must contain text about skiing," and "C3: areaA-topLeftY+areaA-height<areaB-topLeftY." Id. at ¶¶ 38-42. For example, the constraint of "area A must contain an image of a skier" is analogous to a qualified description incorporating a qualification (e.g. only images of skiers are qualified for inclusion into area A). Accordingly, Purvis '852 discloses a template (i.e. candidate content aggregation specification) comprising constraints (i.e. a plurality of candidate directives) that define content for document areas (i.e. characterize the constituent parts) in terms of specified relationships between variables and values (i.e. a plurality of qualified descriptions correspondingly incorporating a plurality of qualifications).
	Purvis '852 does not expressly disclose soliciting by computing device feedback from the user with respect to the generated candidate aggregate specification; and modifying the candidate aggregation specification or repeating the soliciting and generating, by the computing device, one or more times, if necessary, to arrive at a content aggregation specification for use to request content.
	Purvis '072 discloses soliciting by computing device feedback from the user with respect to the generated candidate aggregate specification. Purvis '072 discloses "a method for specifying a custom document as a constraint satisfaction problem (CSP) … wherein the document, its content components, and its layout requirements are posed as elements of a constraint satisfaction problem." The method comprises the steps of "finding inconsistent constraints which are incapable of being satisfied together, generating tradeoffs for the inconsistent constraints," "choosing one or more of the tradeoffs as revised constraints," and "replacing constraints with revised constraints to optimize the constraint satisfaction problem." Purvis '072, ¶¶ 19-20. The "interactive tradeoff generation method" enables "the user" to "specify preferred solutions during the optimization of the CSP in order to find the preferred solution." Id. at ¶ 30. A document template 10 (i.e. candidate aggregation specification) is represented as a CSP "containing a set of variables, a value domain for each variable, and one or more sets of constraints on those variables and values." Id. at ¶ 32. Figure 5 illustrates "a method of determining a layout of items in a document." At 102, a CSP is generated (e.g. template 10). At 106, the method determines is the constraints are optimized. At 110-112, inconsistent constraints are determined and tradeoffs are generated. At 114, the "user interactively choos[es] acceptable tradeoffs … from the tradeoff constraints … generated in step 112" (i.e. method solicits feedback from the user with respect to the generate candidate aggregate specification). Id. at ¶¶ 39-61.
	Purvis '072 discloses modifying the candidate aggregation specification or repeating the soliciting and generating, by the computing device, one or more times, if necessary, to arrive at a content aggregation specification for use to request content. At 116, "if the user selects the first set of tradeoffs constraints … as an acceptable tradeoff, then these new constraints, also referred to as revised constraints, are added to the problem at 116 in place of the corresponding previous constraints." Then, the "problem solving continues by solving the constraint satisfaction problem using the revised constraints in step 104" (i.e. modifying the candidate aggregation specification to arrive at a content aggregations specification for use to request content). Id. at ¶ 61. Further, Figure 5 illustrates that the steps 110-116 (finding inconsistent constraints, generating tradeoffs, user choosing acceptable tradeoffs, and replacing constraints with revised constraints) are continuously repeated until step 106 (all constraints optimized) is satisfied. Id. at FIG. 5; See Also Claims 1 and 9 ("g. repeating steps b-f until all constraints are optimized to no longer produce inconsistent constraints thereby determining a layout for the document").
	It would have been obvious to a person having ordinary skill in the art before the claimed invention was made, having both Purvis '852 and Purvis '072 before them to modify the document template representing a constraint satisfaction problem of Purvis '852 to incorporate enabling a user to provide constraint tradeoff feedback as taught by Purvis '072. One of ordinary skill in the art would be motivated to integrate enabling a user to provide constraint tradeoff feedback into Purvis '852, with a reasonable expectation of success, in order to enable "the user to specify tradeoffs interactively during the optimization of the constraint satisfaction problem," guiding "the system to convergence at an optimal solution while responding to dynamically changing preferences." Purvis '072, ¶¶ 63-64.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        October 22, 2022